Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10 allowed.
             The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 6-11 of the response filed 12/15/2021, with respect to 
the rejection(s) of claims 1, 3, 5, and 7 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Lee et al. (US 8,124,537)/ the rejection of claims 1-8, 10-11 under 35 U.S.C. § 102(a)(1) as being anticipated by Lian (US 2016/0099187)/ the rejection of claim 9 under 35 U.S.C. § 103 as allegedly being unpatentable over Lian in combination with Delgadino et al. (US 2007/02338305) (particularly the arguments that Lee is not understood as teaching or suggesting any particular thickness relationship of the cap layer 30 with respect to a center portion and an edge portion of the base structure 16, much less Applicant’s arrangement which includes: monitoring spectra of interference light reflected from the sample on which the protective film is formed; and adjusting a width of the formed protective film such that a distribution of the width of the formed protective film in a surface of the sample becomes a desired distribution, and based on a comparison result between a pattern of spectra of interference light reflected from the sample, wherein, in a cross-section view, a first thickness of the protective film formed at a central portion of the sample is larger than a second thickness of the protective film formed at an edge of the sample, and wherein a pattern of the . 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.